 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNITED WORLDFILMS,INC.andUNITED OFFICE AND PROFESSIONALWORKERS OF AMERICA, LOCAL253,ET AL., PETITIONER.CaseNo.21-RC-1768.May 17, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George H. O'Brien, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles] .Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The question concerning representationThe Employer and the Intervenor, International Alliance of Theat-rical Stage Employees and Motion Picture Machine Operators of theUnited States and Canada, hereinafter called I. A. T. S. E., claims thata contract between Universal Pictures Company, Inc., the Employer'sparent organization, and I. A. T. S. E. Local H-63, is a bar to a currentdetermination of representatives.The Petitioner contends that thisagreement, which was executed in New York City, does not cover theemployees of the Employer, which is located in Los Angeles, Cali-fornia.The contract in question contains a union-security clause.Asno union-shop election has ever been held among the employees ofthe Employer,' we find it unnecessary to determine whether or notthe contract is applicable to these employees as in any event it cannotconstitute a bar to a current determination of representatives.'Accordingly, we find that a question affecting commerce exists con-cerning the representation of the employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The appropriate unit :The Petitioner seeks a unit consisting of all the clerical employeesof the Employer.The Employer and the Intervenor wish to includethe shipping clerk and inspectors in the unit.The Petitioner wouldexclude these employees but is willing to represent them if the Boardincludes them.1On July 29,1948,IA. T. S.E. Local H-63 was successful in a union-shop election(2-UA-3501)conducted among the New York employees of Universal Pictures Company,Inc.2C Hager & Sons Hinge Manufacturing Company,80 NLRB 16394 NLRBNo. 101. UNITED WORLD FILMS, INC.645The Employer is engaged in the business of renting films. Its officespace is divided into a front office and a back room. The 10 front-officeemployees book the Employer's film and do the clerical and book-keeping work attendant upon the rental operations.There are 1shipping clerk and 2 inspectors who work in the back room, inspecting,shipping, and unpacking film.The shipping clerk works in closecooperation with the head booker in the front office, and her main filesare kept in the front office.Films are delivered to the front office,where they have to be picked up by,the back room employees for-unpacking.While there has been no permanent transfer between the employeesin the front office and the back room, back room employees occasionallyassist on Saturdays in, booking films, and, during busy periods, frontoffice employees may attend to the unpacking and packing of film.The office manager is the ultimate supervisor for both groups. Thehead booker supervises all the employees in the office manager's absence,and assists hiim in the- supervision of the- front office when, he is there.Under these circumstances, we find, in view of the close integration ofthe work of the front office and back room employees; their commonsupervision, and the lack of special skills in either group, that theback room employees should be included in the appropriate unit.The Petitioner wishes to include, and the Employer and the Inter-venor to exclude, the cashier on the ground that she supervises thebilling clerk.As the cashier, however, is.merely instructing the billingclerk, a new employee, in her work, and exercises no supervisory au-thority within the meaning of the Act, over the billing clerk or anyother employee, we shall include her in the unit.The Petitioner wishes to include, and the Employer and the Inter-venor to exclude, the secretary to the office manager as a confidentialemployee.This employee is under instructions, however, not to open-confidential mail, which is handled by-the manager himself.As thisemployee does not act in a confidential capacity to any company officialengaged in formulating or executing the Employer's general laborpolicy, we shall include her in the unit 3Accordingly, we find that a unit consisting of all the clerical em-ployees at the Employer's Los Angeles, California, office, includingthe shipping clerks and inspectors, the cashier, and the secretary to theofficemanager, but excluding salesmen, the office manager, the headbooker, and all other supervisors, constitute a unit appropriate for thepurpose of collective bargaining within the meaning of Section 9 (b)of the Act.[Text of Direction of Election omitted from publication in thisvolume.]3Phillips Chemical Company,91 NLRB 568.